Citation Nr: 0816669	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-36 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from March 1958 to February 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision promulgated in January 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board observes that the January 2004 rating decision 
denied service connection for both knees, while a May 2004 
rating decision confirmed and continued the denial for the 
right knee only.  Although the veteran's January 2005 Notice 
of Disagreement (NOD) only referred to the May 2004 rating 
decision, he specifically expressed disagreement with the 
denial of service connection for his "bilateral knee 
condition."  Thus, the NOD did address the January 2004 
rating decision.  As it was received within one year of the 
date of notification of that decision, the Board concludes 
that the appeal is from the initial denial of both claims.  
See 38 C.F.R. §§ 20.200, 20.201, 20.302.  Moreover, it 
appears the RO made the same conclusion as it addressed the 
merits of both claims in the September 2005 Statement of the 
Case (SOC).

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

For the reasons detailed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Here, the Board 
concludes that additional development is required in order to 
comply with the duty to assist.

The veteran essentially contends that he injured his right 
knee while playing basketball during active service, and that 
his left knee developed secondary to the right.  He has also 
submitted medical evidence in support of his current right 
knee disorder (total replacement thereof) being due to an old 
injury.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Here, the veteran's service medical records do not show that 
he injured his right knee while on active duty.  There is a 
reference to his injuring his left knee playing basketball in 
December 1959, subsequent to his separation examination.  The 
veteran has contended, to include at his January 2008 
hearing, that the reference to the injury being to his left 
knee in the service medical records was in error, and 
maintains that it was his right knee which was injured at 
that time.  Moreover, he indicated that he was hospitalized 
for this injury at the Eielson Air Force Base.

The Board notes that it does not appear that records were 
requested from the Eielson Air Force Base.  Inasmuch as these 
records may clarify whether it was the right or left knee 
that was injured in 1959, a remand is required to obtain 
these records.  Further, on remand the veteran will have the 
opportunity to present additional evidence in support of his 
contention of a right knee injury, to include buddy 
statements which he indicated he was trying to obtain at the 
January 2008 hearing.

If these records are obtained or evidence otherwise supports 
the veteran's contention regarding an in-service right knee 
injury, then a medical examination should be accorded to the 
veteran to address the etiology of his bilateral knee 
disorders.  

Since an examination may be necessary in the instant case, 
the veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his bilateral 
knee disorders.  After securing any 
necessary release, the RO should obtain 
those records not on file.  In 
particular, follow-up on the veteran's 
contention that he was hospitalized for 
his December 1959 in-service knee injury 
at Eielson Air Force Base.

2.  If records are obtained from the 
Eielson Air Force Base which shows 
treatment for an in-service right knee 
injury, or evidence is otherwise 
submitted which supports this contention, 
then the veteran should be afforded an 
examination to address the etiology of 
his bilateral knee disorders.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following examination of the veteran, 
the examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any current disability of either 
knee is causally related to the 
confirmed events of active service.

The examiner should also express an 
opinion as to whether it is at least as 
likely as not that the left knee 
disability was caused by or aggravated 
by the right knee disability.  By 
aggravation the Board means a permanent 
increase in the severity of the 
underlying disability beyond its 
natural progression.  If the examiner 
determines that the left knee 
disability was aggravated by the right 
knee disability, the examiner should 
identify the level of disability caused 
by the right knee, to the extent 
possible.

If the examiner is unable to provide 
any of the requested opinion(s) without 
resorting to speculation it should be 
so stated.

3.  Thereafter, review the claims 
folder to ensure that the foregoing 
requested development has been 
completed.  In particular, review the 
examination report to ensure that it is 
responsive to and in compliance with 
the directives of this remand and, if 
not, implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental SOC (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the September 2005 SOC, and provided an opportunity to 
respond. The case should then be returned to the Board for 
further appellate consideration, if in order. By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

